DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claims 11-19 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. (U.S. Patent Application Publication 2016/0005204).
Regarding claim 1, Zeng et al. discloses a content pushing method for a display device comprises: detecting audio in an environment (Figs. 5 and 6; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music ; acquiring at least one keyword of the audio (Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection); acquiring a content to be displayed associated with the keyword of the audio (Fig. 5; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords); and pushing the content to be displayed to the display device for the display device to display the content to be displayed (Fig. 5; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230).  
Regarding claim 2, Zeng et al. discloses all of the limitations as discussed with respect to claim 1 including that wherein a step of the acquiring at least one keyword of the audio comprises: acquiring audio information of the audio in the environment (Zeng et al.: Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); matching the audio information with a sample audio segment in a database to determine the sample audio segment with a highest matching degree (Zeng et al.: Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); and acquiring the keyword corresponding to the sample audio segment with the highest matching degree from the database as the keyword for the audio, wherein the database contains a plurality of sample audio segments and a plurality of keywords corresponding to the plurality of sample audio segments (Zeng et al.: Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection).  
Regarding claim 3, Zeng et al. discloses all of the limitations as discussed with respect to claims 1 and 2 including that wherein the audio information comprises: a feature vector of the audio (Zeng et al.: Fig. 5; paragraph [0077] – audio fingerprint may be acquired by using a power spectrum that is generated after an audio signal is converted into a frequency domain by using a Fast Fourier Transform (FFT) method – however, the audio fingerprint information is ; a step of the acquiring audio information of the audio in the environment comprises: performing feature extraction on the audio to obtain the feature vector of the audio (Zeng et al.: Fig. 5; paragraph [0077] – audio fingerprint may be acquired by using a power spectrum that is generated after an audio signal is converted into a frequency domain by using a Fast Fourier Transform (FFT) method – however, the audio fingerprint information is not limited thereto and thus may be acquired through various methods; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); a step of the matching the audio information with a sample audio segment in a database to determine the sample audio segment with a highest matching degree comprises: calculating similarity between the feature vector of the audio and the feature vector of the sample audio segment in the database (Zeng et al.: Fig. 5; paragraph [0077] – audio fingerprint may be acquired by using a power spectrum that is generated after an audio signal is converted into a frequency domain by using a Fast Fourier Transform (FFT) method – however, the audio fingerprint information is not limited thereto and thus may be acquired through various methods; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); and determining the sample audio segment corresponding to a feature vector with the greatest similarity to the feature vector of the audio, as the sample audio segment with the highest matching degree (Zeng et al.: Fig. 5; paragraph [0077] – audio fingerprint may be acquired by using a power spectrum that is generated after an audio signal is converted into a frequency domain by using a Fast Fourier Transform (FFT) method – however, the audio fingerprint information is not limited thereto and thus may be acquired through various .  
Regarding claim 4, Zeng et al. discloses all of the limitations as discussed with respect to claims 1 and 2 including that wherein the audio information comprises: an audio segment corresponding to the audio (Zeng et al.: Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); a step of the acquiring audio information of the audio in the environment comprises: inputting the audio into an audio segment recognition model for recognition to determine the audio segment corresponding to the audio (Zeng et al.: Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio ; a step of the matching the audio information with a sample audio segment in a database to determine the sample audio segment with a highest matching degree comprises: calculating similarity between the audio segment corresponding to the   Page 5 of 14Attorney Docket: 37245Uaudio and the sample audio segment in the database (Zeng et al.: Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); and determining a sample audio segment with the greatest similarity to the audio segment corresponding to the audio, as the sample audio segment with the highest matching degree (Zeng et al.: Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to .  
Regarding claim 5, Zeng et al. discloses all of the limitations as discussed with respect to claims 1, 2, and 4 including that wherein a step of the calculating similarity between the audio segment corresponding to the audio and the sample audio segment in the database comprises: calculating similarity between an audio name of the audio segment corresponding to the audio and an audio name of the sample audio segment in the database (Zeng et al.: Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device).  
7, Zeng et al. discloses all of the limitations as discussed with respect to claim 1 including that wherein a step of acquiring at least one keyword of the audio comprises: inputting the audio into a keyword recognition model for recognition to determine the keyword corresponding to the audio (Zeng et al.: Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection).  
Regarding claim 8, Zeng et al. discloses all of the limitations as discussed with respect to claim 1 including that wherein a step of the acquiring content to be displayed associated with the keyword of the audio comprises: searching an optional display content associated with the keyword of the audio from a content repository or the Internet according to the keyword of the audio, wherein a searched optional display content serves as a candidate display content, and a plurality of display contents and keywords corresponding to the plurality of the display contents are stored in the content repository in advance (Zeng et al.: Fig. 5; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230); selecting at least one candidate display content from all searched candidate display contents as the content to be displayed (Zeng et al.: Fig. 5; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on .  
Regarding claim 9, Zeng et al. discloses all of the limitations as discussed with respect to claims 1 and 8 including that wherein a step of the selecting at least one candidate display content from all searched optional display contents as the content to be displayed comprises: acquiring keywords corresponding to all candidate display contents from the content repository or the Internet (Zeng et al.: Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230; Fig. 7; paragraphs [0194]-[0208] – an example of a displayed image acquired by using lyrics of the music when the music is played in an electronic device – similarity value – threshold value may be set of the similarity value); using a keyword similarity algorithm to separately calculate the similarity between the keyword of each of the all candidate display contents and the keyword of the audio (Zeng et al.: Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword ; screening out the candidate display contents corresponding to similarity that is larger than a similarity threshold among all similarity (Zeng et al.: Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230; Fig. 7; paragraphs [0194]-[0208] – an example of a displayed image acquired by using lyrics of the music when the music is played in an electronic device – similarity value – threshold value may be set of the similarity value); and selecting at least one candidate display content from the screened candidate display contentsAppl. No.: Not Yet AssignedMail Stop PCT Page 7 of 14Attorney Docket: 37245Uas the content to be displayed (Zeng et al.: Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword .  
Regarding claim 10, Zeng et al. discloses all of the limitations as discussed with respect to claim 1 including that wherein after a step of the acquiring a content to be displayed associated with the keyword of the audio, the method further comprises: determining a content feature of the content to be displayed (Zeng et al.: Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230; Fig. 7; paragraphs [0194]-[0208] – an example of a displayed image acquired by using lyrics of the music when the music is played in an electronic device – similarity value – threshold value may be set of the similarity value); determining a display mode corresponding to the content to be displayed according to the content feature (Zeng et al.: Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230; Fig. 7; paragraphs [0194]-[0208] – an example of a displayed image acquired by using lyrics of the music when the music is played in an electronic device – similarity value – threshold value may be set of the similarity value); after a step of the pushing the content to be displayed to the display device, the method further comprises: controlling the display device to display the content to be displayed in a determined display mode (Zeng et al.: Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230; Fig. 7; paragraphs [0194]-[0208] – an example of a displayed image acquired by using lyrics of the music when the music is played in an electronic device – similarity value – threshold value may be set of the similarity value). 
11, Zeng et al. discloses a content pushing device for a display device comprises: an audio detector configured to detect audio in an environment (Fig. 3; Figs. 5 and 6; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); a first acquirer configured to acquire at least one keyword of the audio (Fig. 3; Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection); a second acquirer configured to acquire a content to be displayed associated with the keyword of the audio (Fig. 3; Fig. 5; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords); and a pushing circuit configured to push the content to be displayed to the display device for the display device to display the content to be displayed (Fig. 3; Fig. 5; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230).  
12, Zeng et al. discloses all of the limitations as discussed with respect to claim 11 including that wherein the first acquirer comprises: an audio information acquisition circuit configured to acquire audio information of the audio in the environment (Zeng et al.: Fig. 3; Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); a matching circuit configured to match the audio information with a sample audio segment in a database to determine the sample audio segment with a highest matching degree (Zeng et al.: Fig. 3; Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); and a keyword acquisition circuit configured to acquire the keyword corresponding to the sample audio segment with the highest matching degree from the database as the keyword for the audio, wherein the database contains a plurality of sample audio segments and a plurality of keywords corresponding to the plurality of sample audio segments (Zeng et al.: Fig. 3; Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection).  
Regarding claim 13, Zeng et al. discloses all of the limitations as discussed with respect to claims 11 and 12 including that wherein the audio information comprises: a feature vector of the audio (Zeng et al.: Fig. 3; Fig. 5; paragraph [0077] – audio fingerprint may be acquired by using a power spectrum that is generated after an audio signal is converted into a frequency domain by using a Fast Fourier Transform (FFT) method – however, the audio fingerprint information is not limited thereto and thus may be acquired through various methods; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); the audio information acquisition circuit comprises: a feature extraction subcircuit configured to perform feature extraction on the audio to obtain the feature vector of the audio (Zeng et al.: Fig. 3; Fig. 5; paragraph [0077] – audio fingerprint may be acquired by using a power spectrum that is generated after an audio signal is converted into a frequency domain by using a Fast Fourier Transform (FFT) method – however, the audio fingerprint information is not limited thereto and thus may be acquired through various methods; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); the matching circuit comprises: a first calculating subcircuit configured to calculate similarity between the feature vector of the audio and the feature vector of the sample audio segment in the database (Zeng et al.: Fig. 3; Fig. 5; paragraph [0077] – audio fingerprint may be acquired by using a power spectrum that is generated after an audio signal is converted into a frequency domain by using a Fast Fourier Transform (FFT) method – however, the audio fingerprint information is not limited thereto and thus may be acquired through various methods; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire ; a first determining subcircuit configured to determine the sample audio Appl. No.: Not Yet AssignedMail Stop PCT Page 9 of 14Attorney Docket: 37245U segment corresponding to a feature vector with the greatest similarity to the feature vector of the audio, as the sample audio segment with the highest matching degree (Zeng et al.: Fig. 3; Fig. 5; paragraph [0077] – audio fingerprint may be acquired by using a power spectrum that is generated after an audio signal is converted into a frequency domain by using a Fast Fourier Transform (FFT) method – however, the audio fingerprint information is not limited thereto and thus may be acquired through various methods; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device).  
14, Zeng et al. discloses all of the limitations as discussed with respect to claims 11 and 12 including that wherein the audio information comprises: an audio segment corresponding to the audio (Zeng et al.: Fig. 3; Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); the audio information acquisition circuit comprises: a segment recognition subcircuit configured recognize inputted audio by an audio segment recognition model, so as to determine the audio segment corresponding to the audio (Zeng et al.: Fig. 3; Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); the matching circuit comprises: a second calculating subcircuit configured to calculate similarity between the audio segment corresponding to the audio and the sample audio segment in the database (Zeng et al.: Fig. 3; Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device); and a second determining subcircuit configured to determine a sample audio segment with the greatest similarity to the audio segment corresponding to the audio, as the sample audio segment with the highest matching degree (Zeng et al.: Fig. 3; Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device).  
15, Zeng et al. discloses all of the limitations as discussed with respect to claims 11, 12, and 14 including that wherein the second calculating subcircuit is configured to calculate similarity between an audio name of the audio segment corresponding to the audio and an audio name of the sample audio segment in the database (Zeng et al.: Fig. 3; Fig. 5; paragraph [0078] – the electronic device 1000 may transmit the acquired audio fingerprint information to an audio database (DB) and acquire meta-information of an audio file identified by DB matching in the audio DB – meta information of an audio file may include information about at least one selected from among a title, a singer, a songwriter, a lyric writer, a player, a genre, a play time, an album, music segments, lyrics, and a description of music recorded in the audio file; paragraph [0150] – in operation S200, the electronic device acquires music information about music played in the electronic device).  
Regarding claim 17, Zeng et al. discloses all of the limitations as discussed with respect to claim 11 including that wherein the first acquirer comprises: a keyword recognition circuit configured to recognize the inputted audio according to a keyword recognition model to determine the keyword corresponding to the audio (Zeng et al.: Fig. 3; Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection).
Regarding claim 18, Zeng et al. discloses all of the limitations as discussed with respect to claim 11 including that wherein the second acquirer comprises: a searching circuit configured to search an optional display content associated with the keyword of the audio from a content repository or the Internet, wherein a searched optional display content serves as a candidate display content, and a plurality of display contents and keywords corresponding to the plurality of the display contents are stored in the content repository in advance (Zeng et al.: Fig. 3; Fig. 5; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords); and a selecting circuit configured to select at least one candidate display content from all candidate display contents searched by the searching circuit as the content to be displayed (Zeng et al.: Fig. 3; Fig. 5; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230).  
Regarding claim 19, Zeng et al. discloses all of the limitations as discussed with respect to claims 11 and 18 including that wherein the selectingAppl. No.: Not Yet AssignedMail Stop PCT Page 11 of 14Attorney Docket: 37245Ucircuit comprises: a searching subcircuit configured to acquire keywords corresponding to all candidate display contents from the content repository or the Internet (Zeng et al.: Fig. 3; Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword ; a third calculating subcircuit configured to separately calculate the similarity between the keyword of each of the all candidate display contents and the keyword of the audio by a keyword similarity algorithm (Zeng et al.: Fig. 3; Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230; Fig. 7; paragraphs [0194]-[0208] – an example of a displayed image acquired by using lyrics of the music when the music is played in an electronic device – similarity value – threshold value may be set of the similarity value); a screening subcircuit configured to screen out the candidate display contents corresponding to similarity that is larger than a similarity threshold among all similarity (Zeng et al.: Fig. 3; Fig. 5; paragraph [0170] – in operation S220, the electronic device ; and a selecting subcircuit configured to select at least one candidate display content from the candidate display contents screened by the screening subcircuit as the content to be displayed (Zeng et al.: Fig. 3; Fig. 5; paragraph [0170] – in operation S220, the electronic device acquires one or more keywords based on the storyline acquired in operation S210; paragraphs [0171]-[0173] – keyword selection; paragraph [0174] – in operation S230, the electronic device acquires one or more images based on the keywords acquired in operation S220; paragraphs [0175]-[0177] – content selection based on keywords; paragraph [0179] – in operation S240, the electronic device displays images acquired in operation S230; Fig. 7; paragraphs [0194]-[0208] – an example of a displayed image acquired by using lyrics of the music when the music is played in an electronic device – similarity value – threshold value may be set of the similarity value).  
 a display device comprising: a display screen (Fig. 3); at least one processor (Fig. 3); and a storage medium configured to store a program and control (Fig. 3), when the program runs, the at least one processor to execute the content pushing method according to claim 1 (see the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (U.S. Patent Application Publication 2016/0005204) in view of Ishizaki et al. (U.S. Patent Application Publication 2016/0134855).
Regarding claim 6, Zeng et al. discloses all of the limitations as discussed with respect to claims 1, 2, and 4, but fails to disclose wherein after a step of the inputting the audio into an audio segment recognition model for recognition, the method further comprises: adding the audio to a training set corresponding to the audio segment recognition model according to a recognition result, and training and updating the audio segment recognition model.  
a content pushing method for a display device, wherein after a step of the inputting the audio into an audio segment recognition model for recognition, the method further comprises: adding the audio to a training set corresponding to the audio segment recognition model according to a recognition result, and training and updating the audio segment recognition model (Ishizaki et al.: paragraph [0041] – the scenarios generated once and the like can be stored with association with the musical pieces – addition of musical pieces to be stored, update of information and the like may be executed by using a communication function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had updated the audio database as disclosed by Ishizaki et al. in the method disclosed by Zeng et al. in order to keep the database updated, which would allow more songs to be recognized.
Regarding claim 16, Zeng et al. discloses all of the limitations as discussed with respect to claims 1, 2, and 4, but fails to disclose wherein the audioAppl. No.: Not Yet AssignedMail Stop PCT Page 10 of 14Attorney Docket: 37245Uinformation acquisition circuit further comprises: a training subcircuit configured to, after the segment recognition circuit finishes recognizing the audio, add the audio to a training set corresponding to the audio segment recognition model according to a recognition result, and train and update the audio segment recognition model.
a content pushing device for a display device, wherein the audioAppl. No.: Not Yet AssignedMail Stop PCT Page 10 of 14Attorney Docket: 37245Uinformation acquisition circuit further comprises: a training subcircuit configured to, after the segment recognition circuit finishes recognizing the audio, add the audio to a training set corresponding to the audio segment recognition model according to a recognition result, and train and update the audio segment recognition model (Ishizaki et al.: Fig. 1; paragraph [0041] – the scenarios generated once and the like can be stored with association with the musical pieces – addition of musical pieces to be stored, update of information and the like may be executed by using a communication function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had updated the audio database as disclosed by Ishizaki et al. in the device disclosed by Zeng et al. in order to keep the database updated, which would allow more songs to be recognized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 4, 2021